DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/KR2019/005431, filed on May 7, 2019.
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 15, 136, 137.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 720.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification makes reference to element 311 as being located in Figure 1. No such element exists in this figure. Appropriate correction is required.
Claim Objections
Claims 28 and 35 are objected to because of the following informalities:  use of the phrase “such the”. The examiner recommends replacing this with “such that the”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-35, and 37-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong (U.S. 20180095479), hereby referred to as Dong.
Regarding claim 21, Dong teaches a robot, the robot comprising;
	A storage configured to store position information on a first destination waypoint (0051, location information stored in queue of target waypoints);
	A sensor configured to sense objects, wherein the objects are located in a direction towards which the robot moves or located around the first destination waypoint to be reached by the robot (0050, sensors to track target object); and
	A controller configured to generate a navigation route such that the robot moves to the first destination waypoint based on the position information on the first destination waypoint and on the objects (0026, mobile control unit configured to generate control instruction).
	Regarding claim 23, Dong teaches the robot of claim 1, wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and the controller is further configured to move the robot to the second destination waypoint by updating the navigation route based on a first angle and a second angle while the robot navigates to avoid the objects around the first destination waypoint (Fig. 5,                         
                            
                                
                                    θ
                                
                                
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                    , 0076, driving mobile device such that                         
                            
                                
                                    θ
                                
                                
                                    e
                                
                            
                        
                     goes to zero, 0078, mobile device moves along target object trace to avoid obstacles), wherein the first angle is defined between a current heading direction of the robot and a first heading direction toward the first destination waypoint with respect to a position of the robot and the second angle is defined between the current heading direction of the robot and a second heading direction towards the second destination waypoint with respect to the position of the robot (Fig. 5, 
	Regarding claim 24, Dong teaches the robot of claim 1, wherein the navigation route further includes the first destination waypoint, a second destination waypoint to be reached by the robot after the first destination waypoint, and a third destination waypoint to be reached by the robot after the second destination waypoint (Fig. 5, waypoints k-1, k, k+1), and the controller is further configured to: determine an angle formed by a first line and a second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (Fig. 5,                         
                            
                                
                                    θ
                                
                                
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                    ,), wherein the first line is defined by connecting the first destination waypoint and the second line is defined by connecting the second destination waypoint and the third destination waypoint (0077, “mobile device moves along a path line, which is a series of line segments connecting adjacent waypoints”), and adjust a size of an area range for the second destination waypoint based on the determined angle formed by the first line and the second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (0077, boundline some distance from waypoint, wherein crossing the boundline considers the mobile device having reached the waypoint, boundline is orthogonal to the path lines).
	Regarding claim 25, Dong teaches the robot of claim 1, wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and the controller is further configured to determine a first distance and a second distance while the robot navigates to avoid the objects around the first destination waypoint (Fig. 5,                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , able to calculate distance from mobile device to waypoint k, 0078, mobile device moves along target trace to avoid obstacles), wherein the first distance is defined between a current position of the robot and the first destination waypoint and the second distance is defined between the current position of the robot and the second destination waypoint(0071, distance between mobile device and waypoint k-1 is                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , distance between mobile device and waypoint k can be found from                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    ), and move the robot to the second destination waypoint by updating the navigation route based on comparing the determined first distance and the determined second distance or comparing the determined first distance and the determined second distance with a preset distance (0055, mobile device compares location information and judges whether the distance between the two locations reaches the preset first distance threshold).

	Regarding claim 27, Dong teaches the robot of claim 26, wherein the area range information correlated with the first destination waypoint is updated based on proximate movement information stored in the storage when generating the navigation route to the first destination waypoint (0067, control instruction is generated according to the piece of location information of the target waypoint saved in the queue of target waypoints), Wherein the proximate movement information comprises destination waypoints that the robots reached or a minimum distance reached by the robot for the destination waypoints (0078, the mobile device can record each target waypoint that the tracked target object passes).
	Regarding claim 28, Dong teaches a method, the method comprising: sensing objects, wherein the objects are located in a direction towards which a robot moves or located around a first destination waypoint to be reached by the robot (0051, location information stored in queue of target waypoints); generating a navigation route such the robot moves to the first destination waypoint based on position information on the first destination waypoint stored in a storage and on the objects (0026, mobile control unit configured to generate control instruction); and moving the robot based on the generated navigation route (0018, “Controlling, according to the control instruction, the mobile device to move towards the waypoints…”).
Regarding claim 29, Dong teaches the method of claim 28, wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and the method further comprising: sensing the objects around the first destination waypoint (0050, sensors to track target object) ; and moving the robot to the second destination waypoint by updating the navigation route when a distance between a current position of the robot and a coordinate of the first destination waypoint is within a preset reference distance (0064, control instruction is configured to control the mobile device to move towards the waypoint corresponding to the second piece of location information meeting the preset first distance threshold).

	Regarding claim 31, Dong teaches the method of claim 28, wherein the navigation route further includes a second waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2); and the method further comprising: determining an angle formed by a first line and a second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (Fig. 5                        
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                    ), wherein the first line is defined by connecting the first destination waypoint and the second destination waypoint and the second line is defined by connecting the second destination waypoint and the third destination waypoint (0077, “The mobile device moves along a path line, which is a series of line segments connecting adjacent waypoints”); and adjusting a size of an area range for the second destination waypoint based on the determined angle formed by the first line and the second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (0077, boundline some distance from waypoint, wherein crossing the boundline considers the mobile device having reached the waypoint, boundline is orthogonal to the path lines).
	Regarding claim 32, Dong teaches the method of claim 28, wherein the navigation route further includes a second waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2); and the method further comprising: determining a first distance and a second distance while the robot navigates to avoid the objects around the first waypoint (Fig. 5,                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , able to calculate distance from mobile device to waypoint k, 0078, mobile device avoids moves along target trace to avoid obstacles), wherein the first distance is defined                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , distance between mobile device and waypoint k can be found from                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    ); and moving the robot to the second destination waypoint by updating the navigation route based on comparing the determined first distance and the determined second distance or comparing the determined first distance and the determined second distance with a preset distance (0055, mobile device compares location information and judges whether the distance between the two locations reaches the preset first distance threshold).
	Regarding claim 33, Dong teaches the method of claim 28, wherein the navigation route is generated based on an area range information correlated with the first destination waypoint (0077, arrival boundline set for each waypoint), wherein the area range information is stored in the storage and corresponds to a criterion for determining whether the robot reached the first destination waypoint (0077, boundline corresponds to a set distance away from the waypoint, at which the mobile device is considered to have reached the waypoint).
	Regarding claim 34, Dong teaches the method of claim 33, wherein the area range information correlated with the first destination waypoint is updated based on proximate movement information stored in the storage when generating the navigation route to the first destination waypoint (0067, control instruction is generated according to the piece of location information of the target waypoint saved in the queue of target waypoints), wherein the proximate movement information comprises destination waypoints that the robot reached or a minimum distance reached by the robot for the destination waypoints (0078, mobile device can record each target waypoint that the tracked target object passes).
	Regarding claim 35, Dong teaches a machine-readable non-transitory medium having stored thereon machine-executable instructions for: storing position information on a first destination waypoint (0051, location information stored in queue of target waypoints); sensing objects, wherein the objects are located in a direction toward which a robot moves or located around the first destination waypoint to be reached by the robot (0050, sensors to track target object); and generating a navigation route such the robot moves to the first destination waypoint based on the position information on the first destination waypoint and the objects(0026, mobile control unit configured to generate control instruction).
                        
                            
                                
                                    w
                                    a
                                    y
                                    p
                                    o
                                    i
                                    n
                                    t
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    , able to determine angle between current heading direction and                         
                            
                                
                                    w
                                    a
                                    y
                                    p
                                    o
                                    i
                                    n
                                    t
                                
                                
                                    k
                                
                            
                        
                    ); and moving the robot to the second destination waypoint by updating the navigation route based on the first angle and the second angle (0068, mobile device moves dependent on transformed relative location vector).
	Regarding claim 38, Dong teaches the machine readable non-transitory medium of claim 35, wherein the navigation route includes the first destination waypoint, a second destination waypoint to be reached by the robot after the first destination waypoint, and a third destination waypoint to be reached by the robot after the second destination waypoint (Fig. 5, waypoints k-1, k, k+1), and further having stored thereon machine executable instructions: determining an angle formed by a first line and a second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (Fig. 5,                         
                            
                                
                                    θ
                                
                                
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                    ), wherein the first line is defined by connecting the first destination waypoint and the second destination waypoint and the second line is defined by connecting the second destination waypoint and the third destination waypoint (0077, “The mobile device moves along a path line, which is a series of line segments connecting adjacent waypoints”), and adjusting a size of an area range for the second destination waypoint based on the determined angle formed by the first line and the second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (0077, boundline some distance from waypoint, wherein crossing the boundline considers the mobile device having reached the waypoint, boundline is orthogonal to the path lines).
	Regarding claim 39, Dong teaches the machine-readable non-transitory medium of claim 35, wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and further having stored thereon machine executable instructions for:                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , able to calculate distance from mobile device to waypoint k, 0078, mobile device moves along target trace to avoid obstacles), wherein the first distance is defined between a current position of the robot and the first destination waypoint and the second distance is defined between the current position of the robot and the second destination waypoint (0071, distance between mobile device and waypoint k-1 is                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , distance between mobile device and waypoint k can be found from                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    ), and moving the robot to the second destination waypoint by updating the navigation route based on comparing the determined first distance and the determined second distance or comparing the determined first distance and the determined second distance with a preset distance (0055, mobile device compares location information and judges whether the distance between the two locations reaches the preset first distance threshold).
	Regarding claim 40, Dong teaches the machine-readable non-transitory medium of claim 35, wherein the navigation route is generated based on an area range information correlated with the first destination (0077, arrival boundline set for each waypoint), wherein the area range information is stored in a storage and corresponds to a criterion for determining whether the robot reached the first destination waypoint (0077, boundline corresponds to a set distance away from the waypoint, at which the mobile device is considered to have reached the waypoint).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Nanba (JP H07311047A) hereby referred to as Nanba.
Regarding claim 22, Dong teaches the robot of claim 21, wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and the controller is further configured to move the robot to the second destination waypoint by updating the 
Dong, however, fails to teach wherein the navigation route is updated when the robot cannot reach the first destination waypoint due to the objects being located near the first destination waypoint.
Nanba, however, teaches wherein the navigation route is updated when the robot cannot reach the first destination waypoint due to the objects being located near the first destination waypoint (0025, when a target waypoint cannot be reached, the waypoint of interest is forcibly changed to the next set waypoint).
Dong and Nanba are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the skipping of waypoints of Nanba in order to provide a means of bypassing obstacles. The motivation to combine is to allow the mobile device to continue travelling around obstacles in order to follow the existing waypoints.
Claim 36 is similar in scope to claim 22, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 7:30 AM – 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664